Order entered February 13, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01222-CV

                   IN THE INTEREST OF D.C. AND Q.C., CHILDREN

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-01053-2013

                                          ORDER
       Before the Court is appellant’s February 5, 2015 motion to proceed as indigent. On

November 13, 2014, the Court denied appellant’s motion to review the trial court’s order

sustaining the contest to her affidavit of indigence. On December 10, 2014, the Court denied

appellant’s motion to reconsider that order. The Court will not revisit this issue. Accordingly,

we DENY appellant’s motion to proceed as indigent.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE